        Case 1:20-cv-00024-TJC Document 41 Filed 09/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


SAFECO INSURANCE COMPANY                       CV 20-24-BLG-SPW-TJC
OF AMERICA,

                   Plaintiff,                  AMENDED ORDER

vs.

MATTHEW GRIESHOP, JOSHUA
ADAM DELAVAN, KATE SARAH
DELAVAN,

                   Defendants.

      Defendants Joshua Adam Delavan and Kate Delevan have filed an

unopposed motion to for extension of time to respond to the First Amended

Complaint and to respond to Safeco’s Motion for Summary Judgment. (Doc. 32.)

Good cause appearing, IT IS HEREBY ORDERED that the motion is GRANTED.

Defendants Joshua Adam Delavan and Kate Delevan shall respond to the First

Amended Complaint and Safeco’s Motion for Summary Judgment by September

24, 2020.

      DATED this 8th day of September, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
